Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 20 September 2022 has been entered. Claims 1-11 are now pending in the application.
Amendments to the specification to overcome the informalities are acceptable. Therefore, the specification objections have been withdrawn. 
Amendments to the claims 1, 9 and 10 to overcome the informalities are acceptable. Therefore, claim objections have been withdrawn.
Applicant’s arguments, see Page 7, filed 20 September 2022, with respect to rejection under U.S.C 112(b) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(b) of claims 1-6 and 8-10 has been withdrawn.

Response to Arguments
Applicant's arguments filed on 20 September 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 8, second paragraph that “the claims present elements not disclosed in any of the cited references and are not rendered obvious by the proposed combinations", in Page 9, first paragraph, “Nagano provided by the Examiner, the alleged stator gripper is not present within an interior of the stator.”, and in Page 9 last paragraph “the teachings of Nagao do not disclose the stator gripper as recited in Independent Claim 1 as presented herein”. Examiner respectfully submits that Nagano teaches “stator gripper with a gripper head for holding the stator from within an interior of the stator;” 
[AltContent: textbox (stator gripper)][AltContent: arrow][AltContent: textbox (stator core)][AltContent: arrow][AltContent: arrow][AltContent: textbox (stator case)]
    PNG
    media_image1.png
    637
    530
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (holding within am interior of stator)]
    PNG
    media_image2.png
    464
    475
    media_image2.png
    Greyscale

Modified Figs. 5 and 6B Nagano. 

Nagano teaches in Figs. 5, 6A, 6B, 7 and 8 and para. [0145-0149] that, stator case 70 is disposed at the radial direction outside of the stator core 20 (see the modified Fig. 5 above). A variable core retention sections 102 of a metal core 100 is inserted at the inner peripheral side of the inner ring-shaped section 41 of the stator core 20, by expanding a diameter of respective variable core retention sections 102, outer peripheral faces of the variable core retention sections 102 contact with the circular arc shaped faces R of the metal core contact portions 25U, 25V, 25W. Then by expanding the diameter of the respective variable core retention sections 102 further, the outer peripheral face of the yoke 40 makes contact with the inner peripheral face of the stator case 70. The variable core retention sections 102 thereby press the core configuration sections 14U, 14V, 14W with a specific pressing force F1 and in para. [0171], “variable core retention sections 102 contract in the radial direction when the external force (pressing force) on the outer peripheral face of the stator case 70.”, see 102 and F1, Fig. 6B. Therefore, from the teachings of Nangano that, by expanding the diameter of the respective core retention sections 102 the outer peripheral face of the yoke 40 contacts the inner peripheral face of the stator case 70, meets the recited limitation in claim 1, line 11, “a stator gripper with a gripper head for holding the stator from the interior”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US 20140062249) in view of Yoshikawa (US 20120186072).
Regarding claims 1 and 7, Nagao teaches, 
[AltContent: arrow][AltContent: textbox (housing)][AltContent: textbox (tool holder)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (guide opening)][AltContent: textbox (shank)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gripper head)][AltContent: textbox (stator gripper)][AltContent: arrow][AltContent: textbox (housing mounting)][AltContent: textbox (positioning device)][AltContent: arrow][AltContent: textbox (tool)][AltContent: arrow][AltContent: textbox (stator)][AltContent: arrow]
    PNG
    media_image3.png
    439
    512
    media_image3.png
    Greyscale

Modified Fig. 7, Nagao.

 	A tool (crimping tool 114, Figs. 5 to 9, para. [0151]) for fitting a stator (stator core 20) into a housing (stator case 70), the tool comprising: 
a housing mounting (positioning jig 112, Fig. 6A); 
a tool holder (base section 116); and 
a stator gripper with a gripper head (variable core retention sections 102, see modified Fig. 7 above) for holding the stator from within an interior of the stator (press section 120 along with variable core retention sections 102, press section 120 is formed in a circular cylinder shape, and a tapered face 120A is configured at a position on the inner peripheral face of the press section 120 at the base section 116 side. See Figs. 6A, 6B and 8, para. [0151]); 
wherein the housing mounting includes a positioning device (see modified Fig. 7 Nagao above) for holding and positioning the housing; 
the tool holder defines a tool holder volume (stator case 70 formed in a circular cylinder shape with an internal diameter that exceeds the outer diameter of the stator core 20 is disposed along the yoke 40 of the stator core 20 through the case placement process, see para. [0166] and Fig. 7) and has a receiving opening; 
the stator gripper is arranged in the tool holder and moves between a first position and a second position (variable core retention sections 102 move in the radial direction so as to expand the diameter thereof by the upper side retaining portion 104 and the lower side retaining portion 106, para. [0148]), in the first position, the gripper head is arranged in the tool holder volume and, in the second position, the gripper head is guided, at least in one section, through the receiving opening; 
the housing mounting and/or the tool holder moves, with the result that the housing mounting and the tool holder move toward one another and away from one another (a positioning jig 112 is attached to the shaft portion 108 to perform positioning of the variable core retention sections 102 with respect to the stator core 20 and the stator case 70, see para. [0149] and F2 Fig. 9); and 
the housing mounting or the tool holder or the stator gripper includes a pressure medium (spring 110, Fig. 11); 
discharging the applied internal pressure clamps the stator (the impetus of the spring 110 is set such that the variable core retention sections 102 contract in the radial direction when the external force {pressing force} on the outer peripheral face of the stator case 70 for forming the plastic deformation portions 72 exceeds a specific value. Thus, the stator case 70 and the stator core 20 can be integrated together by a desired fixing force, para. [0171]).
Nagao does not teach feeding a pressure medium through the pressure medium feed opening or discharging the applied internal pressure clamps the stator to the inner lateral surface of the housing wall surrounding the housing volume. However, Yoshikawa teaches a stator assembly method and a tool in which, 
feeding a pressure medium (generates driving force by oil pressure or air pressure, and drives the cylindrical jig 22 and the receiving member 24 to the upper side, see Fig. 2A, para. [0075]) through the pressure medium feed opening (passage 26, Figs. 2A and 2B, sealing the operation space 42 from the open air, para. [0112]) applies an internal pressure to an inner lateral surface of a housing wall; and 
discharging the applied internal pressure clamps the stator to the inner lateral surface of the housing wall (a decompression step of decompressing the operation space 42 to a pressure lower than atmospheric pressure, and a press-fitting step of press-fitting the cap 20 into the cap-press-fit region 44, para. [0104]) surrounding the housing volume. 
Therefore, in view of the teachings of Yoshikawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator fitting tool by replacing the spring 110 of Nagano with oil or air pressure medium and a feed opening 26 such that it drives a cylindrical jig 22 in up and down direction that enables to clamp a stator to the inner lateral surface of the housing wall when discharging the pressure medium while manufacturing an electric machine. Applying an internal pressure to an inner lateral surface of a housing wall through a pressure medium is known in the art. If applicant disagrees, see Hashimoto (US 20170141660), a pressure (surface pressure) with which the coils 16 are pressed against the wall surfaces of teeth 22 in the slots 24, para. [0076]. 

Regarding claims 2-3, 8 and 11, Nagao further teaches, 
[Claim 2] 	the tool holder comprises a hollow cylinder (a circular cylinder shaped base section 116 that supports the stator core 20 and the metal core 100; and press section 120 moves the punches 118 to the radial direction inside of the base section 116, see Fig. 8, para. [0151]); and 
the receiving opening is arranged in the axial direction of the tool holder (see Figs. 7 to 9 and para. [0151]).

[Claim 3] 	wherein the stator gripper includes a shank (see modified Fig. 7 Nagao above) adjoining the gripper head, the shank guided in a guide opening (see Figs. 7 and 9) of the tool holder, said guide opening arranged at a distance in the axial direction from the receiving opening.

[Claim 8] 	further comprising moving the housing mounting and/or the tool holder in an axial direction (processing force F2 is input to the press section 120 by a press, and the projection portions 118A of the punches 118 are pressed against the outer peripheral portion of the stator case 70, see Fig. 9 and para. [0152]) to connect the housing volume to the tool holder volume or to release the housing (crimping tool 114 is removed from the stator case 70, the stator core 20 and the metal core 100. Then the diameter of the variable core retention sections 102 is compressed by releasing the tension of the spring 110, and the metal core 100 that was inserted into the stator core 20 is removed from the stator core 20, para. [0155]).

[Claim 11] 	wherein the stator is held on the stator gripper by a gripper head expandable in the radial direction (see para. [0171]).

Regarding claims 5-6 and 9-10, Yoshikawa further teaches, 

[AltContent: textbox (valve)][AltContent: arrow]
    PNG
    media_image4.png
    492
    637
    media_image4.png
    Greyscale

Fig. 2B Yoshikawa.

[Claim 5] 	wherein the pressure medium feed opening includes a valve device (passage 26, sucks gas from the operation space 42 through the passage 26 leading to the jig space 23, para. [0081], and the lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, para. [0103]).

[Claim 6] 	wherein the valve device comprises a pressure relief valve (gas supplying means 53 is a valve gear that establishes and breaks communication between the passage 26 and the open air, see Fig. 2B Yoshikawa above and para. [0092]).

[Claim 9]  	further comprising moving the tool holder and/or the housing mounting in such a way for the closure between the tool holder and the housing so that at least one section of the housing, together with the insertion opening, is guided and/or engages into the receiving opening (a clamp jig 38 that holds and moves a shaft assembly 37, which is the pulley 8 fastened to the shaft 7, para. [0059]), or 
a tool holder end, surrounding the receiving opening, of a holder wall surrounding the tool holder volume rests against a housing end, surrounding the insertion opening, of the housing wall surrounding the housing volume (opening surface 39 becomes a contacting surface where a lower end of the pulley 8 contacts when the cylindrical jig 22 and the pulley 8 are contacted in the up-and-down direction, para. [0062], lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, para. [0103], see Figs. 2A and 2B).

[Claim 10] 	further comprising feeding the pressure medium to the housing volume and the tool holder volume to build up the internal pressure in the housing volume and the tool holder volume via a pressure medium feed opening arranged in the tool holder or the housing mounting or in the stator gripper (a gas supplying means 53 that supplies the open air into the jig space 23, and is able to increase the pressure in the operation space 42, para. [0091]; a decompression step of decompressing the operation space 42 to a pressure lower than atmospheric pressure, and a press-fitting step of press-fitting the cap 20 into the cap-press-fit region 44, para. [0104])).
Yoshikawa teaches in para. [0103] that lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, and in [0104] the step of decompressing the operation space 42 to a lower pressure, which is equivalent to the opening and closing of a pressure relief valve. Therefore, in view of the teachings of Yoshikawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator fitting tool so that a pressure medium that drives a cylindrical jig 22 in a desired direction and a decompressing step in which the pressure inside the operation space releases to enable to clamp a stator to the inner lateral surface of the housing wall while manufacturing an electric machine. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
claim 4 would be allowable for disclosing a tool and a method for fitting a stator into a housing in which, a cross section of the gripper head can be adjusted in a direction perpendicular to its direction of movement between a gripping position that enlarges the cross section and a release position that reduces the cross section.
Prior art Nagano teaches a variable core retention section 102 for gripping the stator core while the retaining portions 104 and 104 slide along the shaft 108 so as to expanding the diameter in radial direction and narrowing the separation between upper retaining portion 104 and the lower side retaining portion 106. Though this enables a change in cross section of the area between 104 and 106 in a perpendicular direction, the cross section reduces while gripping and enlarges while releasing or moving away the retaining portions 104 and 104. Therefore, Nagano does not teach a cross section of the gripper head can be adjusted in a direction perpendicular to its direction of movement between a gripping position that enlarges the cross section and a release position that reduces the cross section. 

Though Prior art of record Yoshikawa teaches a jig space 23 that opens and closes by moving main body part 31 that enables the jig space 23 to be sealed from open air, Yoshikawa fails to teach adjusting a cross section of the gripper head in a direction perpendicular to its direction of movement between a gripping position that enlarges the cross section and a release position that reduces the cross section. 
Therefore, claim 4 would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729